Name: 2004/522/EC:Commission Decision of 28 April 2004 amending Directive 2001/32/EC recognising protected zones exposed to particular plant health risks in the Community (notified under document number C(2004) 1582)
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  environmental policy;  agricultural policy;  economic geography;  agricultural activity
 Date Published: 2004-06-29; 2005-10-12

 29.6.2004 EN Official Journal of the European Union L 228/18 COMMISSION DECISION of 28 April 2004 amending Directive 2001/32/EC recognising protected zones exposed to particular plant health risks in the Community (notified under document number C(2004) 1582) (Text with EEA relevance) (2004/522/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the first subparagraph of Article 2(1)(h) thereof, Whereas: (1) Article 20 of the Act of Accession of 2003, refers to Annex II to this Act, which contains adaptations to the acquis required by accession. However, Annex II in principle only takes into account adaptations to acts adopted before the cut-off date for the accession negotiations, i.e. 1 November 2002. (2) It is however necessary to make additional adaptations to the acquis, in particular to acts adopted after that date as well as to acts which could not be included in Annex II or which, because of changed circumstances, require new adaptations. (3) Commission Directive 2001/32/EC of 8 May 2001 recognising certain protected zones exposed to particular plant health risks in the Community and repealing Directive 92/76/EC (2), was amended on several occasions after 1 November 2002 in respect of certain provisions that were adapted by the Act of Accession of 2003. (4) In the interest of clarity it is appropriate to establish an updated complete list of such zones. Directive 2001/32/EC should, therefore, be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Directive 2001/32/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 The zones in the Community listed in the Annex are hereby recognised as protected zones referred to in the first subparagraph of Article 2(1)(h) of Directive 2000/29/EC, in respect of the harmful organism(s) listed against their names in the Annex to this Directive. In the case of point (a)(3.1) of the Annex, the said zone in Cyprus is recognised until 31 March 2006. In the case of point (a)(6) of the Annex, the said zones in Latvia, Slovenia and Slovakia are recognised until 31 March 2006. In the case of point (a)(11) of the Annex, the said zone in Cyprus is recognised until 31 March 2006. In the case of point (a)(13) of the Annex, the said zones in Cyprus and Malta are recognised until 31 March 2006. In the case of point (b)(2) of the Annex, for Ireland, Italy (Apulia, Emilia-Romagna: provinces of ForlÃ ­-Cesena, Parma, Piacenza and Rimini; Lombardy; Trentino-Alto Adige: autonomous province of Trento; Veneto: except in the province of Rovigo the communes Rovigo, Polesella, Villamarzana, Fratta Polesine, San Bellino, Badia Polesine, Trecenta, Ceneselli, Pontecchio Polesine, ArquÃ Polesine, Costa di Rovigo, Occhiobello, Lendinara, Canda, Ficarolo, Guarda Veneta, Frassinelle Polesine, Villanova del Ghebbo, Fiesso Umbertiano, Castelguglielmo, Bagnolo di Po, Giacciano con Baruchella, Bosaro, Canaro, Lusia, Pincara, Stienta, Gaiba, Salara, and in the province of Padova the communes Castelbaldo, Barbona, Piacenza d'Adige, Vescovana, S. Urbano, Boara Pisani, Masi, and in the province of Verona the communes of PalÃ ¹, Roverchiara, Legnago, Castagnaro, Ronco all'Adige, Villa Bartolomea, Oppeano, Terrazzo, Isola Rizza, Angiari), Latvia, Lithuania, Austria (Burgenland, Carinthia, Lower Austria, Tirol (administrative district Lienz), Styria, Vienna), Slovenia and Slovakia the said zones are recognised until 31 March 2006. In the case of point (d)(1) of the Annex, the said zone in Lithuania is recognised until 31 March 2006. In the case of point (d)(3) of the Annex, the said zone in Malta is recognised until 31 March 2006.; 2. The Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply subject to and as from the date of entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 April 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2004/70/EC (OJ L 127, 29.4.2004, p. 97). (2) OJ L 127, 9.5.2001, p. 38. Directive as last amended by Directive 2004/32/EC (OJ L 85, 23.3.2004, p. 24). ANNEX The Annex to Directive 2001/32/EC is amended as follows: 1. Under heading (b), point 2 is replaced by the following: 2. Erwinia amylovora (Burr.) Winsl. et al Spain, France (Corsica), Ireland, Italy (Abruzzi; Apulia; Basilicata; Calabria; Campania; Emilia-Romagna: provinces of ForlÃ ­-Cesena, Parma, Piacenza and Rimini; Friuli-Venezia Giulia; Lazio; Liguria; Lombardy; Trentino-Alto Adige: autonomous province of Trento; Marche; Molise; Piedmont; Sardinia; Sicily; Tuscany; Umbria; Valle d'Aosta; Veneto: except in the province of Rovigo the communes Rovigo, Polesella, Villamarzana, Fratta Polesine, San Bellino, Badia Polesine, Trecenta, Ceneselli, Pontecchio Polesine, ArquÃ Polesine, Costa di Rovigo, Occhiobello, Lendinara, Canda, Ficarolo, Guarda Veneta, Frassinelle Polesine, Villanova del Ghebbo, Fiesso Umbertiano, Castelguglielmo, Bagnolo di Po, Giacciano con Baruchella, Bosaro, Canaro, Lusia, Pincara, Stienta, Gaiba, Salara, and in the province of Padova the communes Castelbaldo, Barbona, Piacenza d'Adige, Vescovana, S. Urbano, Boara Pisani, Masi, and in the province of Verona the communes PalÃ ¹, Roverchiara, Legnago, Castagnaro, Ronco all'Adige, Villa Bartolomea, Oppeano, Terrazzo, Isola Rizza, Angiari), Latvia, Lithuania, Austria (Burgenland, Carinthia, Lower Austria, Tirol (administrative district Lienz), Styria, Vienna), Portugal, Slovenia, Slovakia, Finland, United Kingdom (Northern Ireland, Isle of Man and Channel Islands) 2. Under heading (d), point 1 is replaced by the following: 1. Beet necrotic yellow vein virus Denmark, France (Brittany), Ireland, Lithuania, Portugal (Azores), Finland, United Kingdom (Northern Ireland)